Citation Nr: 1432165	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-26 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.  The Veteran died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The Board also notes that it appears that the appellant has specifically sought to be substituted for the Veteran in the claims that were pending at the time of his death.  VA published a proposed rule on substitution on February 16, 2011.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666-01 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. § 3.1010).  

Unlike accrued benefits claims that are limited to the evidence of record at the time of a claimant's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  Id. at 8,669.  Here, the appellant has clearly indicated that she wants to be substituted as the Veteran for purposes of processing the Veteran's claim to completion.  The RO, however, has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a); 76 Fed. Reg. at 8,667-78.  

Accordingly, a claim for substitution has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2012).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to accrued benefits and entitlement to service connection for the cause of death are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death, he was not continuously rated as totally disabled for the five-year period after his discharge from service and he was not a prisoner of war.


CONCLUSION OF LAW

The basic criteria for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is denied as a matter of law, there is no need to discuss the VA's duties to notify and assist.  

The Board understands that there is some question regarding the issue of substitution and "implicit denials" cited within a September 2011 letter from Paul Woods, Paralegal Care Manager to Mr. Krasnegor.  However, the fact remains that the Veteran died in May 2010 and was granted TDIU in August 2008, well outside the 10 year time frame.  In this regard, Mr. Woods' argument that this case should be expedited works against the argument that the Board should delay the full adjudication of this part of the Appellant's claim:  The Appellant is in her 80's and delay in the full adjudication of this part of the case is unwarranted.  

However, if, at some point, substitution is granted and the Appellant is retroactively granted a 100 rating (TDIU) for 10 years, the Appellant's attorney may petition the undersigned to VACATE this decision, but not before this point.  Any further delay in the adjudication of this case would be unjustifiable. 


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant has not been furnished a statement of the case (SOC), which addresses the issue of entitlement to accrued benefits.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to accrued benefits must be remanded for additional action.

In addition, the RO must address the substitution issue, if it has not already done so.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's sun exposure during his active duty in World War II service caused his skin cancer which ultimately caused his death.  

The Veteran's certificate of death shows his cause of death was metastatic cancer unknown primary.  The certificate notes that the Veteran had metastatic cancer for approximately one month prior to his death.

The appellant noted, through her representative, that the Veteran was treated for his cancer for approximately three weeks prior to his death at St. Agnes Hospital in Baltimore.  Treatment notes from this time period are not of record.

Of record is a May 2009 opinion of Dr. D.C. of the St. Agnes Seton Medical Group.  Dr. D.C. noted that "it seems clear that [the Veteran's] service in the Army led to years of sun exposure, and at a time when use of sunscreen was not widely used."  Dr. D.C. opined that "I believe that this exposure contributed to his current condition [skin cancer]."  

The Veteran service was from 1942 to 1944,  74 years ago.

Dr. D.C.'s opinion may provide a nexus between the Veteran's active duty service and his cancer.  However, there is insufficient information to determine at this time whether the Veteran should be service-connected for the cause of death.  

The VA RO should request any outstanding records for treatment for cancer from St. Agnes Hospital for the month-long period preceding the Veteran's death.  

In light of the rating action of September 2011, the Veteran's attorney should consider whether to withdraw the issue of additional accrued benefits. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records identified by the appellant, specifically to include records from St. Agnes Hospital regarding the Veteran's cancer treatment for the period from April to May 2010 and conduct any other development deemed necessary.  The attorney (or his paralegal) should obtain these records in order to expedite this case. 

2.  After conducting any necessary development, provide the appellant with a statement of the case addressing the issue of entitlement to additional accrued benefits.  She should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.  

3.  Obtain a VA medical opinion to determine if it is at least as likely as not (50% or greater chance) that the Veteran's sun exposure from 1942 to 1944 caused his skin cancer, leading to his death. 

A review of the May 2009 opinion of Dr. D.C. of the St. Agnes Seton Medical Group would be helpful to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the issue of entitlement to service connection for the Veteran's cause of death.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


